Citation Nr: 0104660	
Decision Date: 02/15/01    Archive Date: 02/20/01	

DOCKET NO.  99-01 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation in the amount of $2,403.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1971.  
This is an appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office, Atlanta, Georgia, 
Committee on Waivers and Compromises, which denied 
entitlement to waiver of recovery of an overpayment of 
disability compensation in the amount of $2,403.  The case 
was initially before the Board of Veterans' Appeals (Board) 
in August 2000, when it was remanded so that the veteran 
could be afforded a hearing before a member of the Board 
sitting at the regional office.  The veteran was afforded the 
hearing in November 2000.  The case is again before the Board 
for appellate consideration.  

The record discloses that in May 2000 the veteran submitted a 
claim for an increased evaluation for his post-traumatic 
stress disorder and cervical spine disability.  He also 
claimed service connection for disabilities involving his 
knees, elbows, upper back and shoulders.  These matters are 
not in an appellate status, and are referred to the regional 
office for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has established service connection for post-
traumatic stress disorder, rated 30 percent disabling; a 
cervical spine disability, rated 10 percent disabling; and 
residuals of an injury to the left ring finger, rated 
noncompensable.  The combined rating for the service-
connected disabilities is 40 percent.  

3.  In March 1991 a claim for an apportionment of the 
veteran's disability compensation was submitted on behalf of 
his child.  

4.  In a special apportionment decision dated in February 
1992 the claim was denied.  

5.  In March 1993 the veteran agreed to an apportionment of 
the additional amount of his disability compensation received 
for his child.  In February 1996 he also agreed to an 
apportionment of his compensation for his child.  

6.  In a special apportionment decision dated in March 1998, 
an apportionment of the additional amount of VA compensation 
the veteran received for his child was granted effective 
April 1, 1991.  

7.  Later in March 1998 the child's custodian was paid the 
additional VA compensation the veteran received for his 
child, effective April 1, 1991.  This action created the 
overpayment in question.  

8.  There was no significant fault on the part of the veteran 
in creation of the overpayment.  Recovery of the overpayment 
of VA compensation would seriously impair the veteran's 
ability to meet his necessary living expenses.  


CONCLUSION OF LAW

Recovery of the overpayment of VA disability compensation 
would be against the principle of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran has been made aware of 
what evidence was pertinent to his claim, and afforded the 
opportunity to submit such.  The Board considers that all 
necessary notice has been furnished, and that the VA duty to 
assist the veteran with regard to his claim has been 
fulfilled.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096--(2000) (to be codified at 
38 U.S.C. §§ 5103 and 5103A).  

As indicated previously, in a special apportionment decision 
dated in March 1998 the regional office granted an 
apportionment of the additional amount of VA disability 
compensation received by the veteran for his child, effective 
April 1, 1991.  Later in March 1998 the regional office paid 
the child's custodian the amount of the apportionment, 
effective April 1, 1991.  This action resulted in the 
overpayment in the veteran's account.  

The veteran's representative has maintained that the 
overpayment was not properly created, at least in part, since 
the apportionment should have been granted later than April 
1, 1991.  However, in view of the decision of the Board in 
this case, with regard to the waiver question which is 
favorable to the veteran, the matter of proper creation of 
the indebtedness is moot.  

In its May 1998 decision, the Committee on Waivers and 
Compromises held that there had been no fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran in creation of the overpayment.  Thus, 
his request for waiver of recovery of the overpayment was not 
barred on the basis of any of those factors.  However, it was 
held that recovery of the indebtedness would not cause an 
undue financial hardship on the veteran, and would not be 
against equity and good conscience.  Thus, his request for 
waiver of recovery of the overpayment was denied.  

In determining whether recovery of an indebtedness from a 
veteran would be against equity and good conscience, the 
facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship resulting from recovery of the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized, and whether the 
debtor relinquished a valuable right or changed position by 
reason of having relied upon the erroneous benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965.  

In this case, as noted previously, the record discloses that 
in March 1998 the regional office awarded the custodian of 
the veteran's child the additional compensation the veteran 
received for the child, effective in April 1991, with the 
resulting overpayment in his account.  The veteran had agreed 
to the apportionment of his disability compensation for his 
child in March 1993, and again in February 1996.  However, 
there does not appear to be any significant fault on the part 
of the veteran in creation of the overpayment.  

In his April 1998 financial status report the veteran 
indicated that his monthly income consisting of his gross 
salary and his VA compensation was $1,759.  He listed monthly 
expenses of $1,004.  However, the amount listed for rent of 
$240 appears to be a rather low sum, and the veteran later 
indicated that he was living in a rooming house in a 
dangerous area, and wished to relocate.  Thus, the amount 
paid for rent would undoubtedly increase.  The veteran also 
did not list any amount for medical care each month.  The 
veteran's reported monthly expenses also included $200 per 
month for child support, and he has provided a statement by a 
county reflecting payments of child support in varying 
amounts from 1984 to 1998.  Thus, recovery of the overpayment 
could have an adverse effect on the veteran's ability to 
continue to provide child support for his child.  The only 
asset listed by the veteran on the financial status report 
was $83 cash in the bank.  Thus, it appears that recovery of 
the overpayment would cause a financial hardship for the 
veteran.  In view of the veteran's current financial 
situation, it does not appear that waiver of recovery of the 
indebtedness would result in any unjust enrichment for the 
veteran.  

After carefully considering the entire record, including the 
testimony presented by the veteran at the November 2000 Board 
hearing, the Board concludes that recovery of the overpayment 
of disability compensation of $2,403 would be against the 
principle of equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965.  Accordingly, it follows that favorable 
action in connection with his appeal is in order.  In 
arriving at its decision in this case the Board has resolved 
all doubt in favor of the veteran.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $2,403 is 
established.  The appeal is granted.  


		
ROBERT E. SULLIVAN
Member, Board of Veterans' Appeals







